Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks pages 6--8, filed 08/29/2022, with respect to claims 6-10 have been fully considered and are persuasive.  The rejection of claims 5-10 has been withdrawn. 
Applicant’s amendment of claims 1-5 has changed the scope of the claims, amended claims 1-5 do not invoke 112(f) and are subject to final rejection  necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 is/are rejected under 35 U.S.C. 102(a)}(1) as being anticipated by SHUSAKU, UZAKI et al. (JP 2010019646).
As to claim 1, SHUSAKU discloses an information processing apparatus comprising:
at least one processor (Fig. 1, processing apparatus 21); and 
at least one memory coupled to the at least one processor and having instructions stored thereon, wherein the instructions, when executed by the at least one processor, cause the information processing apparatus[at the time the invention was filed a CPU device includes a memory having instructions when executed by the CPU performs the inspection]  to act as:
a first obtaining unit configured to obtain a plurality of scanned images [a photographic process $1 for continuously photographing an inspection object article (Abstract). A camera that continuously shoots an inspection object (page 3, line 14)];
a determination unit configured to determine whether each of the plurality of scanned images is suitable for use in generating a reference image, by using a master image for generating the reference image [a non-defective good image is created. In this embodiment, when a non-defective image corresponding to the k-th photographed image (master image) is created, a non-defective image is obtained by using a photographed image in the vicinity of the k-th photographed image except for the k-th photographed image (page 6, lines 18-20). Next for extracting a captured image for creating a non-defective image from the group of captured images before and after the kth image (master image) will be described. In this embodiment, the coincidence rate is evaluated between five captured images in the captured image group (page 6, lines 36-38) (i.e., based on the matching rate an image matches the non-defective image (master image) is suitable image and an image that does not match the non-defective image (master image) is not suitable)]; and
a generation unit configured to generate the reference image by combining a plurality of scanned images determined to be suitable for use in generating the reference image among the plurality of scanned images [the average image of the images is calculated by combining the images to generate a non-defective image (reference or standard image) corresponding to the kth image (master image) using density values of the image pixels (Page 6, line 41-page 7, line 39; page 9, lines 12-23)].
As to claim 3 SHUSAKU further discloses wherein, determination unit configured to determine, whether each of the plurality of scanned images is non-defective by using the master image for generating the master image [the coincidence rate is evaluated between the captured images before and after the kth image (master image) (page 6, lines 36-38) ], and determine that a plurality of scanned images determined to be non-defective is suitable for use in generating the reference image among the plurality of scanned images [except for a captured image corresponding to a non-defective image to be created, a matching rate is evaluated between a plurality of captured images in the vicinity of the captured image, and a non-defective image is obtained from a plurality of highly evaluated captured images. Adopting a configuration to create. Therefore, when there is a defect in the captured image, a non-defective image is created (generated) by removing the captured image, so that it is possible to suppress the defect from being reflected in the non-defective image (reference image) (page 9, lines 12-23)].
As to claim 4 SHUSAKU further discloses further cause the information processing apparatus to act as a specification unit configured to specify the master image among the plurality of scanned images [a non-defective image corresponding to the k-th photographed image (master image) is created (page 6, lines 18-19)].
As to claim 5 SHUSAKU further discloses further cause the information processing apparatus to act as display control unit configured to display a scanned image determined not to be suitable for use in generating the reference image by the determination unit, along with information indicating that the scanned image is excluded from the plurality of scanned images [Fig. 10 is a display of good reference image indicating that defective image 45 is removed (excluded)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHUSAKU, UZAKI et al. (JP 2010019646) as applied to claim 1 above, and further in view of MASASHI, NISHIDA et al. (JP H09109371 A).
As to claim 2, SHUSAKU further discloses an inspection apparatus for determining a presence or absence of a defective part by obtaining a scanned image generated by scanning an image of a surface of an article compare the captured image with the standard image (reference image) and evaluate the quality of the inspected surface (page 9, lines 24-36). 
SHUSAKU does not discloses the surface to be inspected of a print product.
MASASHI discloses an apparatus for inspecting a printed matter by generating a learning image (reference image) from a plurality of image by calculating the median values of the density value of each pixel thus a stable inspection can be executed (abstract, par.[0008], page 3, line 21-page 4, line 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of SHUSAKU to modify the apparatus of SHUSAKU by inspecting a print product in order to execute a stable inspection of the printed matter.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest “obtaining a plurality of scanned images by scanning a plurality of print products printed by a printing apparatus; determining whether each of the plurality of scanned images is suitable for use in generating a reference image, by using a master image for generating the reference image, wherein the reference image is used for evaluating a quality of a surface to be inspected of a print product printed by the printing apparatus.” Recited in claim 6 in combination with other features of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6-10 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665